
	

113 HR 1369 IH: Firearm Risk Protection Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1369
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr.
			 Ellison, Ms. Norton,
			 Mr. Capuano,
			 Mr. Moran,
			 Mr. Rush, Ms. Tsongas, Mr.
			 Lynch, and Mr. Blumenauer)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the sale of a firearm to, and the purchase of
		  a firearm by, a person who is not covered by appropriate liability insurance
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Firearm Risk Protection Act of
			 2013.
		2.Prohibitions on
			 sale of firearm to, and purchase of firearm by, a person not covered by
			 appropriate liability insurance
			(a)ProhibitionsSection 922 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(aa)(1)(A)(i)It shall be unlawful for
				a person to purchase a firearm unless, at the time of the purchase, the
				purchaser presents to the seller proof that the purchaser is covered by a
				qualified liability insurance policy.
								(ii)It shall be unlawful for a person to
				sell a firearm unless, at the time of the sale, the seller verifies that the
				purchaser is covered by a qualified liability insurance policy.
								(iii)It shall be unlawful for a person
				who owns a firearm purchased on or after the effective date of this subsection
				not to be covered by a qualified liability insurance policy.
								(B)Subparagraph (A) shall not apply to
				the purchase or sale of a firearm for the use of the United States or any
				department or agency of the United States, or any State or any department,
				agency, or political subdivision of a State.
							(2)In paragraph (1), the term
				qualified liability insurance policy means, with respect to the
				purchaser of a firearm, a policy that—
							(A)provides liability insurance covering the
				purchaser specifically for losses resulting from use of the firearm while it is
				owned by the purchaser; and
							(B)is
				issued by an insurer licensed or authorized to provide the coverage by the
				State insurance regulatory authority for the State in which the purchaser
				resides.
							.
			(b)PenaltySection
			 924 of such title is amended by adding at the end the following:
				
					(q)Whoever violates section 922(aa) shall be
				fined not more than
				$10,000.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to conduct
			 engaged in after the 180-day period that begins with the date of the enactment
			 of this Act.
			
